IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 375 MAL 2015
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
FRANKIE ROSADO,                               :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

AND NOW, this 31st day of December, 2015, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is as follows:

      Whether the Pennsylvania Superior Court erred by upholding the decision of the
      Monroe County Court of Common Pleas denying Petitioner PCRA relief in the
      form of a nunc pro tunc Superior Court appeal from his trial where it was clearly
      demonstrated that Petitioner was never given the opportunity to have his appeal
      heard by such court as the result [of] ineffective representation of prior counsel?

      Mr. Justice Eakin did not participate in the decision of this matter.